DETAILED ACTION
Allowable Subject Matter
Claims 1-15 are allowed. Specifically, the independent claim 1 is allowed over the prior arts. The dependent claims 2-15 are allowed due to their dependencies to the said independent claim 1.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior arts fail to teach or reasonably suggest a scanning antenna, comprising:
a TFT substrate provided with a first dielectric substrate, a plurality of TFTs supported by the first dielectric substrate, a plurality of gate bus lines, a plurality of source bus lines, and a plurality of patch electrodes, 
wherein one of the TFT substrate and the slot substrate is further provided with a projecting layer formed of resin and disposed on the liquid crystal layer side of the plurality of patch electrodes or the slot electrode of the one substrate in a region surrounded by the sealing portion, and 
the projecting layer is disposed without overlapping the plurality of patch electrodes or the plurality of slots, in combination with other limitations in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Pertinent Prior Art
 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Linn (US 2017/0331186A1), discloses a scanning antenna comprising:
a transmission and/or reception region provided with a plurality of antenna units (Fig. 2, tunable slot 20; Fig. 3); 
a non-transmission and/or reception region (Fig. 5, region that doesn’t have antenna structure); 
a TFT substrate provided with a first dielectric substrate ([0003] TFT/LC), a plurality of TFTs supported by the first dielectric substrate, a plurality of gate bus lines, a plurality of source bus lines (Fig. 17, transistors 1711, 1721, row select, column select), and a plurality of patch electrodes (Fig. 17, patch; Figs. 3 and 4, [0064] patch 211 ); 
a slot substrate provided with a second dielectric substrate including a first main surface and a second main surface opposite to the first main surface (Fig. 4, gasket 232, [0066] PCB), and a slot electrode including a plurality of slots formed on the first main surface of the second dielectric substrate and arranged in correspondence with the plurality of patch electrodes (Figs. 3 and 4, slot 212 arranged with patch 211; [0064], [0065]); 
a liquid crystal layer provided between the TFT substrate and the slot substrate (Fig. 4, LC 213A); 
a sealing portion configured to surround the liquid crystal layer and bond the TFT substrate and the slot substrate to each other (Fig. 4, Iris layer 233); and 
Fig. 4, Ground plane 245), 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKJIN KIM whose telephone number is (571)272-1487.  The examiner can normally be reached on M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEOKJIN KIM/Primary Examiner, Art Unit 2844